Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Ford, 66 NY2d 428), we find that the record discloses that there is legally sufficient evidence for the jury to have found that the victim sustained "physical injury” within the meaning of Penal Law § 10.00 (9) (see, People v Bogan, 70 NY2d 860, rearg denied 70 NY2d 951). (Appeal from Judgment of Erie County Court, Drury, J.— Assault, 3rd Degree.) Present—Doerr, J. P., Denman, Green, Balio and Davis, JJ.